PER CURIAM
Husband appeals from a judgment of dissolution that divided the equity in the family home equally between husband and wife. The judgment also awarded wife her attorney fees. On appeal, husband notes that the tax assessor had valued the house at $24,500 and argues that the trial court should have used that figure in determining the equity in the house. Husband and wife, however, had bought the house for $11,500 approximately two-and-one-half years before the date of the dissolution hearing. The record does not suggest that the purchase price did not reflect the fair market value of the house at the time they bought it. See Kerr and Kerr, 136 Or App 597, 599-600, 902 P2d 610 (1995). Wife and her son also testified that the house suffered from numerous defects, which might not be reflected in the tax-assessed value. Given that testimony and the relatively brief time that husband and wife had owned the house, the trial court correctly determined that the value of the house had increased only marginally since its purchase.1
Affirmed.

 Husband also assigns error to the trial court’s ruling awarding wife her attorney fees. We affirm that ruling without discussion.